BALANCING PROCESS AND DEVICE FOR A ROTATING BODY
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1, 3, 5-9, 13-23 allowed.
The following is an examiner’s statement of reasons for allowance: The closest identified art, Shalk et al. (WO 2009156094A1) in view of Danz (US 20090016489) teach a grinding machine comprising a grinding wheel, at least one balancing device inside the wheel, at least one unbalance detector, at least one balancing head comprising two masses, a transmission mechanism, at least one position sensor for detecting absolute position of the masses, a displacement sensor/encoder, a reference sensor to determine position of the masses, and the motors independently handle each mass.  Shalk et al. in view of Danz do not anticipate or render obvious, said respective motor, said transmission mechanism, and said encoder being axially aligned.  For these reasons, claim 1, 13, and 14 are allowed, along with the dependents therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304.  The examiner can normally be reached on 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723